Citation Nr: 1038150	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for chloracne.



REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to June 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) in March 2010, on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board remanded the case for 
additional development.

In remanding the case, the Board noted that the Veteran had been 
scheduled for a November 2009 Board hearing at the RO; that the 
Veteran's attorney had appeared for the hearing, but that the 
Veteran had not; and that the attorney had requested and was 
granted 90 days to locate the Veteran and make a decision as to 
whether to ask for another hearing.  The record before the Board 
failing to reflect that a response was subsequently received from 
the Veteran or his attorney within 90 days, the Board deemed the 
request for hearing withdrawn.

In April 2010, the Veteran's representative filed a motion for 
reconsideration of the Board's March 2010 adjudication.  
38 C.F.R. § 20.1000.  The representative argued, in pertinent 
part, that the Board had erred in its conclusion that the 
Veteran's request for hearing should have been deemed withdrawn.  
The decision and remand, below, respond to that assertion.


FINDINGS OF FACT

1.  The Veteran was scheduled for a Board hearing at the RO in 
November 2009.  The Veteran's attorney appeared for the hearing, 
but the Veteran did not.  The attorney requested and was granted 
90 days to locate the Veteran and make a decision as to whether 
to ask for another hearing.

2.  Based on the record then before it, the Board concluded in 
March 2010 that no response had been received from the Veteran or 
his attorney within 90 days.  The Board deemed the request for 
hearing withdrawn and remanded the case for additional 
development.

3.  Evidence received at the Board since the time of its March 
2010 disposition shows that the attorney wrote the Appeals Unit 
at the RO in December 2009.  The attorney explained that the 
Veteran had failed to appear for the November 2009 Board hearing 
due to incarceration, but that he was subsequently released and 
would like to have the hearing rescheduled.
  

CONCLUSION OF LAW 

The Board's March 2010 decision to proceed with development of 
the Veteran's claim for an initial compensable rating for 
chloracne without a hearing denied the Veteran due process of law 
and must be vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. 
§ 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).  

In the present case, after the Board concluded that the Veteran's 
request for hearing should be deemed withdrawn for failure to 
respond within 90 days of the November 2009 hearing date, 
evidence was received at the Board to show that his attorney had 
written the Appeals Unit at the RO in December 2009.  The 
attorney explained in that communication that the Veteran had 
failed to appear for the November 2009 Board hearing due to 
incarceration, but that he was subsequently releases and would 
like to have the hearing rescheduled.

Records in the possession of VA that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of all VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically of 
file.  See, e.g., Dunn v. West, 11 Vet. App. 462, 466-467 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board's 
May 2010 decision to proceed with development of the Veteran's 
case without a hearing was not based on all available evidence, 
due process requires that the disposition be vacated so that the 
Board may readjudicate the claim after a hearing is held.


ORDER

The Board's March 2010 decision, addressing the issue of the 
Veteran's entitlement to an initial compensable rating for 
chloracne, is vacated.


REMAND

The Veteran has shown good cause for his failure to appear for 
the Board hearing in November 2009.  Accordingly, and because the 
evidence before the Board now reflects that he and his attorney 
communicated a desire for another hearing within 90 days from the 
date of the November 2009 hearing, he is entitled to a Board 
hearing at the RO.  A remand is required.  38 C.F.R. § 19.9 
(2009).

For the reason stated, this case is REMANDED for the following 
actions:

Schedule the Veteran for Travel Board hearing at 
the RO, to be held before a Veterans Law Judge 
of the Board, in accordance with applicable 
procedures.  Notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b).

After the Veteran has been given an opportunity to appear at a 
Board hearing, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
Veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  The Board's determination that 
its prior disposition must be vacated, and the matter remanded 
for a hearing, is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2009).

